UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     FREDERICK JACOB ROLL,                           DOCKET NUMBER
                  Appellant,                         AT-1221-14-0613-W-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: April 15, 2016
       AFFAIRS,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Frederick Jacob Roll, Fort White, Florida, pro se.

           Dana C. Heck, Esquire, St. Petersburg, Florida, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     denied corrective action in his individual right of action (IRA) whistleblower
     appeal. Generally, we grant petitions such as this one only when: the initial
     decision contains erroneous findings of material fact; the initial decision is based


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     on an erroneous interpretation of statute or regulation or the erroneous application
     of the law to the facts of the case; the administrative judge’s rulings during either
     the course of the appeal or the initial decision were not consistent with required
     procedures or involved an abuse of discretion, and the resulting error affected the
     outcome of the case; or new and material evidence or legal argument is available
     that, despite the petitioner’s due diligence, was not available when the record
     closed. See title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, we conclude that
     the petitioner has not established any basis under section 1201.115 for granting
     the petition for review. Therefore, we DENY the petition for review. Except as
     expressly MODIFIED by this Final Order as to the administrative judge’s analysis
     of the appellant’s alleged protected disclosure, we AFFIRM the initial decision.

                                      BACKGROUND
¶2         The appellant retired from service with the agency effective January 28,
     2012. Initial Appeal File (IAF), Tab 5, Subtab 4e. After retiring, the Office of
     Personnel Management (OPM) informed him that his Civil Service Retirement
     System (CSRS) annuity would be offset by $215.00 per month because of his
     eligibility to receive social security benefits.   IAF, Tab 1 at 29; see 5 U.S.C.
     § 8349. The appellant, however, previously had received a retirement annuity
     estimate from his former employing agency that did not account for this offset.
     IAF, Tab 1 at 31.     Upon learning of the offset, the appellant complained to
     several different Government agencies, agency employees, and elected officials
     about the miscalculation, and subsequently sought reinstatement to employment
     with the agency. Id. at 57-61. After the agency elected not to reinstate him, the
     appellant filed a whistleblower complaint with the Office of Special Counsel
                                                                                           3

     (OSC), and then filed the instant IRA appeal alleging a retaliatory failure to
     reinstate him to employment based on protected whistleblowing. 2
¶3         Following a hearing, the administrative judge found that the appellant
     established jurisdiction over his IRA appeal but denied his request for corrective
     action on the merits, finding that he failed to prove by preponderant evidence that
     he reasonably believed he made a protected disclosure under 5 U.S.C.
     § 2302(b)(8). 3 IAF, Tab 12, Initial Decision (ID) at 6-7. The appellant filed a
     petition for review of the initial decision, and the agency filed a response in
     opposition. Petition for Review (PFR) File, Tabs 1, 4.

                                          ANALYSIS
¶4         To secure corrective action from the Board in an IRA appeal, an appellant
     must first seek corrective action from OSC. Aquino v. Department of Homeland
     Security, 121 M.S.P.R. 35, ¶ 9 (2014). If an appellant exhausts his administrative
     remedies with OSC, 4 he then must establish Board jurisdiction by nonfrivolously
     alleging that he made a protected disclosure that was a contributing factor in the
     challenged personnel action. Id. Once an appellant establishes jurisdiction over
     his IRA appeal, he is entitled to a hearing on the merits of his claim. Id. To
     prevail on the merits of his claim, the appellant must prove by preponderant
     evidence that (1) he made a protected disclosure concerning one or more

     2
       The appellant also filed an appeal with the Board alleging that his retirement was
     involuntary based upon agency misinformation. See Roll v. Department of Veterans
     Affairs, MSPB Docket No. AT-0752-14-0612-I-1. The administrative judge joined the
     instant appeal and the involuntary retirement appeal for hearing, but issued separate
     initial decisions. IAF, Tab 6. Only the appellant’s whistleblower reprisal allegations
     are addressed herein.
     3
       Section 2302(b)(8) lists the following categories of protected whistleblowing: a
     violation of any law, rule, or regulation; gross mismanagement; a gross waste of funds;
     an abuse of authority; and a substantial and specific danger to public health or safety.
     5 U.S.C. § 2302(b)(8); Shibuya v. Department of Agriculture, 119 M.S.P.R. 537, ¶ 20
     (2013).
     4
       The agency has not challenged the administrative judge’s finding that the appellant
     exhausted his remedies with OSC. ID at 5-6; IAF, Tab 5, Subtab 4d.
                                                                                      4

     categories of wrongdoing enumerated in section 2302(b)(8), and (2) his protected
     disclosure was a contributing factor in the challenged personnel action. Id., ¶ 10.
     If the appellant makes such a showing, the burden shifts to the agency to prove by
     clear and convincing evidence that it would have taken the same action in the
     absence of the disclosure. Id.; see 5 U.S.C. § 1221(e)(2).

     The administrative judge incorrectly imposed an actual violation standard in
     concluding that the appellant did not have a reasonable belief that he made a
     protected disclosure.
¶5        In his initial decision, the administrative judge found that the appellant
     failed to establish that he reasonably believed he made a protected disclosure
     under section 2302(b)(8) when he complained about an agency human resources
     specialist’s failure to inform him that his retirement annuity would be offset by
     his social security benefits.    ID at 6-7.     In reaching this conclusion, the
     administrative judge relied upon his findings in the appellant’s involuntary
     retirement appeal that the appellant failed to prove that the human resources
     specialist provided him with material misinformation that caused him to retire
     involuntarily. ID at 6-7. Based upon those findings, the administrative judge
     concluded that a person in the appellant’s position could not have reasonably
     believed that he disclosed one of the categories of wrongdoing under section
     2302(b)(8) when he complained about the omitted offset information. 5 ID at 7.
¶6        We respectfully disagree with the administrative judge’s reasoning in this
     regard.   The Board has held that an appellant need not establish an actual
     violation of one of the categories of wrongdoing listed in section 2302(b)(8) in
     order to demonstrate that he had a reasonable belief that he made a protected
     disclosure. See Stiles v. Department of Homeland Security, 116 M.S.P.R. 263,
     ¶ 17 (2011). Rather, an appellant need prove only that a disinterested observer
     with knowledge of the essential facts known to and readily ascertainable by the

     5
      As explained below, the administrative judge did not identify which category of
     wrongdoing the appellant’s disclosure allegedly involved. ID at 6-7.
                                                                                           5

     employee could reasonably conclude the agency’s actions evidenced one of the
     categories of wrongdoing listed therein. See 5 U.S.C. § 2302(b)(13); Shannon v.
     Department of Veterans Affairs, 121 M.S.P.R. 221, ¶ 22 (2014). Here, because
     the administrative judge relied on his factual conclusion that the agency did not
     provide the appellant with materially misleading information that caused him to
     retire involuntarily, we find that the administrative judge employed a higher
     standard that focused on whether the appellant proved some quantum of actual
     agency wrongdoing. Such a showing of an actual wrongdoing is not needed for
     an appellant to establish that he had a reasonable belief that he made a protected
     disclosure under section 2302(b)(8).       See Chavez v. Department of Veterans
     Affairs, 120 M.S.P.R. 285, ¶ 26 (2013).

     The appellant failed to prove that he made a protected disclosure of a violation of
     law, rule, or regulation under section 2302(b)(8).
¶7         Upon our review of the record, we find that the appellant failed to prove
     that he made a protected disclosure of a violation of a law, rule, or regulation
     under section 2302(b)(8) concerning the conduct of the agency’s human resources
     specialist. 6   The test for establishing a protected disclosure under section
     2302(b)(8) is not onerous. Both the Board and the U.S. Court of Appeals for the
     Federal Circuit have found that an appellant is not required to identify the
     particular statutory or regulatory provision by title or number that the agency
     allegedly violated when his statements and the circumstances of those statements
     clearly implicate an identifiable law, rule, or regulation.            See Langer v.


     6
       Based upon the nature of the appellant’s allegations, none of the other categories set
     forth in 5 U.S.C. § 2302 are implicated in this appeal. To the extent the appellant
     alleged that the Director abused his discretion by not reinstating him to employment,
     IAF, Tab 3 at 17, we have found no evidence in the record that the appellant presented
     this particular allegation of wrongdoing to OSC in his whistleblower complaint, IAF,
     Tab 5, Subtab 4d (OSC close out letter referencing that the appellant disclosed that the
     human resources specialist “misadvised [him] regarding [his] retirement benefits”).
     The Board may consider only the specific allegations of reprisal that have been
     presented to OSC. See Coufal v. Department of Justice, 98 M.S.P.R. 31, ¶ 14 (2004).
                                                                                           6

     Department of the Treasury, 265 F.3d 1259, 1266 (Fed. Cir. 2001); Mason v.
     Department of Homeland Security, 116 M.S.P.R. 135, ¶ 17 (2011). Rather, an
     appellant need prove only that a disinterested observer in his position could have
     reasonably concluded that his disclosure evidenced a violation of a law, rule, or
     regulation.    See Webb v. Department of the Interior, 122 M.S.P.R. 248, ¶ 6
     (2015). Despite this modest pleading standard, an employee must make more
     than a vague, conclusory, or unsupported allegation of wrongdoing under section
     2302(b)(8). See Phillip v. Merit Systems Protection Board, No. 2016–1002, 2016
WL 929856, at *2 (Fed. Cir. Mar. 11, 2016) (holding that a claim that “possible
     unscrupulous practices” were occurring at the workplace did not constitute a
     nonfrivolous allegation of a protected disclosure) 7; Barela v. Merit Systems
     Protection Board, 388 F. App’x 965, 967 (Fed. Cir. 2010); Linder v. Department
     of Justice, 122 M.S.P.R. 14, ¶ 14 (2014); McDonnell v. Department of
     Agriculture, 108 M.S.P.R. 443, 447 (2008).
¶8         We      have   considered   whether    the   statutory    amendments     of   the
     Whistleblower Protection Enhancement Act of 2012 (WPEA), Pub. L. No.
     112‑199, 126 Stat. 1465 (WPEA), 8 have altered the law regarding vague and
     conclusory allegations and find that they have not.            In enacting the WPEA,
     Congress amended several provisions within title 5 of the U.S. Code, including
     the definition and scope of a protected disclosure under 5 U.S.C. § 2302(b)(8).
     See Day v. Department of Homeland Security, 119 M.S.P.R. 589, ¶¶ 12, 18 (2013)
     (citing WPEA, § 101).        Among these amendments are (1) a change in the
     language of section 2302(b)(8) from a violation of any law, rule, or regulation, to
     any violation of any law, rule, or regulation, and (2) the addition of several new


     7
      The Board has held that it may rely on unpublished decisions of the Federal Circuit if,
     as it does here, it finds the reasoning persuasive. Graves v. Department of Veterans
     Affairs, 114 M.S.P.R. 245, ¶ 11 n.2 (2010).
     8
       This appeal was filed after the December 27, 2012 effective date of the WPEA, and
     the WPEA’s provisions thus apply.
                                                                                                    7

      subsections in section 2302(f) that clarify the definition of a protected disclosure.
      See WPEA, § 101(a), (b)(2)(C); Mudd v. Department of Veterans Affairs,
      120 M.S.P.R.       365,    ¶5    n.3   (2013);    Day,      119    M.S.P.R.     589,   ¶¶ 18-26.
      Additionally, under the WPEA, Congress expanded the grounds upon which an
      appellant can file an IRA appeal with the Board to include certain classes of
      protected activity under sections 2302(b)(9)(A)(i), (B), (C), or (D). 9 See 5 U.S.C.
      § 1221(a); Hooker v. Department of Veterans Affairs, 120 M.S.P.R. 629, ¶ 9
      (2014).
¶9          Absent from the WPEA’s various amendments, however, is any change to
      the Board’s decisional authority finding that vague and conclusory allegations fail
      to meet this standard.          Congress’s silence on these topics in the WPEA is
      germane, especially in light of the substantial amendments it made to existing
      Federal whistleblower protections.         See Butterbaugh v. Department of Justice,
      336 F.3d 1332, 1342 (Fed. Cir. 2003) (“Congress may be presumed to know of
      long-standing administrative or judicial constructions, and to adopt that
      interpretation when it re-enacts a statute without change.”); Haywood v. Office of
      Personnel Management, 65 M.S.P.R. 603, 609-10 (1994) (stating that, when
      Congress adopts a new law incorporating sections of a prior law without change,
      Congress is presumed to have been aware of the administrative or judicial
      interpretation     of     the   incorporated     sections    and    to   have    adopted    that
      interpretation).
¶10         After extensively reviewing the appellant’s written submissions, we are
      unable to conclude that his complaints about the human resources specialist prove
      any violation of any law, rule, or regulation. In September 2012, the appellant
      received notice from OPM that his CSRS retirement annuity would be offset by
      his social security benefits. IAF, Tab 1 at 29. The following month, he wrote to
      the Director of the North Florida/South Georgia Veterans Health System
      9
        None of the additional bases for filing an IRA appeal with the Board are implicated in
      this case.
                                                                                        8

      complaining that the human resources specialist failed to explain that his
      retirement annuity would be subject to an offset. Id. at 57-61. In his letter to the
      Director, the appellant summarized his history of Federal service, stated that had
      he known his annuity would be offset he would not have retired, and sought
      reinstatement to his previous position. Id. Although he asserted that he did not
      receive all of the information he thought he should have received prior to retiring
      and contended that he was told his CSRS retirement annuity would not be offset,
      a contention concerning a mere mistake or simple error without more does not
      prove a violation of a law, rule, or regulation.
¶11         The appellant wrote to the Director a second time on December 2, 2012,
      again stating that he would not have retired had he known that his annuity would
      be offset, that he was told by the human resources specialist that his annuity
      would not be offset, and that he wanted to be reinstated. Id. at 62-71. Similar to
      his first correspondence, the appellant made no allegation of illegality or a
      violation of any law, rule, or regulation in this correspondence, and only asserted
      that he had been misinformed prior to retiring.          Id.   The appellant also
      acknowledged that another human resources specialist had contacted him about
      his reinstatement request and that he was working with her in applying for
      reinstatement. Id. at 62-63.
¶12         Finally, the appellant wrote to the Director a third time later in December
      2012, this time questioning why the Director had not responded to him, asserting
      that he was of good character and should be reinstated, and arguing for the first
      time that the human resources specialist broke “the federal law and the federal
      code of conduct by lieing [sic] to me.” Id. at 55. Apparently prior to receiving
      this last correspondence, the Director responded to the appellant in a letter dated
      December 31, 2012. 10 IAF, Tab 3 at 17-18. In this letter, the Director apologized

      10
         The Director’s letter references the appellant’s October 3 and December 2, 2012
      correspondence, but does not reference the appellant’s third letter dated later in
      December 2012. IAF, Tab 3 at 17.
                                                                                            9

      for the confusion surrounding the appellant’s annuity estimate, explained the
      CSRS offset process, and referenced that a human resources specialist had been
      assigned to help him seek reinstatement. Id.
¶13         Based upon the statements contained within the appellant’s submissions to
      the Director, we find that he has failed to prove that he disclosed a violation of
      any law, rule, or regulation under section 2302(b)(8).        Rather, the appellant’s
      statements about the human resources specialist’s conduct are similar to other
      general assertions of alleged wrongdoing that the Board has found do not
      constitute protected disclosures of any law, rule, or regulation. See Boechler v.
      Department of the Interior, 109 M.S.P.R. 542, ¶¶ 11-12 (2008) (finding that a
      statement that an employee violated the law by participating in the cancellation of
      a contract was too vague to even qualify as a nonfrivolous allegation of a
      protected disclosure), aff’d, 328 F. App’x 660 (Fed. Cir. 2009); Mc Corcle v.
      Department of Agriculture, 98 M.S.P.R. 363, ¶ 21 (2005) (determining that
      general allegations of harassment and discrimination were too vague to constitute
      nonfrivolous allegations of protected disclosures).       The Board, moreover, has
      found that an individual’s allegation that another employee lied, without more,
      does not constitute a protected disclosure under section 2302(b)(8). See Rzucidlo
      v. Department of the Army, 101 M.S.P.R. 616, ¶ 17 (2006).               Similarly, the
      appellant’s allegation that the human resources specialist broke “the federal law
      and the federal code of conduct” by purportedly lying to him does not clearly
      implicate an identifiable law, rule, or regulation for the purpose of proving that
      he made a protected disclosure under section 2302(b)(8). 11               See Chavez,

      11
         Among the additional correspondence in the record are two letters the appellant
      wrote, one to the former Secretary of the Department of Veterans Affairs in April 2013
      complaining about the Director, and a second to the President in December 2013
      accusing the human resources specialist of violating both “the merit systems principles”
      and 18 U.S.C. § 1001. IAF, Tab 1 at 72-77, 79. These letters could not have influenced
      the agency’s decision not to reinstate the appellant because they both postdate the
      challenged action. Id. at 33 (Director’s letter to U.S. Congressman Ander Crenshaw
      dated February 15, 2013, explaining that the appellant had not been selected for
                                                                                          10

      120 M.S.P.R. 285, ¶ 19 (finding that an allegation that medical carts were not
      cleaned and stocked at a shift change, supposedly pursuant to agency regulations,
      which the appellant failed to provide, did not clearly implicate a specific law,
      rule, or regulation).
¶14         Based on the foregoing, we find that the appellant has failed to prove that
      he made a protected disclosure under section 2302(b)(8), and we affirm as
      modified the initial decision denying the appellant corrective action in his IRA
      appeal.

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
            The initial decision, as supplemented by this Final Order, constitutes the
      Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
      request review of this final decision by the U.S. Court of Appeals for the Federal
      Circuit.
            The court must receive your request for review no later than 60 calendar
      days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
      27, 2012). If you choose to file, be very careful to file on time. The court has
      held that normally it does not have the authority to waive this statutory deadline
      and that filings that do not comply with the deadline must be dismissed. See
      Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you want to request review of the Board’s decision concerning your
      claims     of   prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
      (b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
      the Board’s disposition of any other claims of prohibited personnel practices, you
      may request review of this final decision by the U.S. Court of Appeals for the

      reinstatement); see MSPB Docket No. AT-0752-14-0612-I-1, Tab 27, Hearing Compact
      Disc (testimony of the Director). These letters therefore do not change the disposition
      of this appeal. See Orr v. Department of the Treasury, 83 M.S.P.R. 117, ¶ 15 (1999)
      (explaining that an act taken prior to a disclosure could not have been influenced by
      that disclosure), aff’d, 232 F.3d 912 (Fed. Cir. 2000) (Table).
                                                                                 11

Federal Circuit or any court of appeals of competent jurisdiction. The court of
appeals must receive your petition for review within 60 days after the date of this
order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek
review in one court of appeals, you may be precluded from seeking review in any
other court.
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm. Additional information about
the U.S. Court of Appeals for the Federal Circuit is available at the court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the court’s
Rules of Practice, and Forms 5, 6, and 11. Additional information about other
courts of appeals can be found at their respective websites, which can be accessed
through the link below:
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
                                                                                 12

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.